UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6206



ALONZO KEY,

                                             Petitioner - Appellant,

          versus


GARY MAYNARD, Commissioner of South Carolina
Department of Corrections; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-01-4095-1-18BC)


Submitted:    March 21, 2002                 Decided:   April 1, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alonzo Key, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alonzo Key seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).    We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. Key v. Maynard, No. CA-01-4095-1-18BC (D.S.C. Jan.

16, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2